DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112 Rejections Withdrawn
The rejections of claims 12, 14, 18 and 19 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  The amendment clarifies the claims as appropriate.  

103 Rejections Withdrawn
The rejection of claims 1-12 and 21 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claimed subject matter such that it no longer reads on the cited art.  

Double Patenting Rejections Withdrawn
The nonstatutory double patenting rejection of claims 1-12, outlined in the previous Office Action, is withdrawn.  Upon reconsideration and in light of inventor’s amendments to the claim set, the rejection has been reformulated below.  

Claim Objections Withdrawn


Double Patenting (NEW)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-12, 14 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-14 of U.S. Patent No. 10,668,080 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patented claim 3, for instance, teaches a method for treating a subject having bone or blood cancer comprising administering a phosphaplatin selected from the three diagramed compounds.  Instant claim 19 teaches a method for treating a subject having inter alia osteosarcoma (i.e. a bone cancer), multiple myeloma, non-Hodgkin lymphoma, Hodgkin lymphoma, leukemia, etc. (i.e. blood cancers) comprising administering a phosphaplatin selected from the three diagramed compounds – which are the same comprising language of the patented claim fully encompasses the additional limitation (an immune checkpoint inhibitor) of the instant claim.  
Other comparative parallel analyses within the claim sets may be made and are similar to that outlined above.  
In short, the patented claim set and the instant claim set are drawn to subject matter which is closely related but grouped slightly differently throughout the respective claim sets.  Nonetheless, the ‘open’ comprising claim language of the patented claims encompasses a substantial portion of the subject matter of the instant claims with respect to bone and blood cancers.  
Claim 21 is included in this rejection because its limitation is intrinsic to the prior art method.  (Because a compound and its properties are inseparable.  In re Papesch, 315, F.2d 381, 137 USPQ 43 (CCPA 1963).)

Allowable Subject Matter
The subject matter of claims 1-12, 14 and 16-21 would be allowable once the double patenting rejection outlined above has been overcome. The following is a statement of reasons for the indication of allowable subject matter: 
The key to the instant invention are the Markush sets of compounds of instant formulas (I)-(IV).  The closest prior art remains US 9,688,709 B2, prior art of record outlined in detail in the 103 rejection presented in the previous Office Action.  
As stated in the previous Office Action, US 9,688,709 B2 explicitly teaches various examples of pyrodach compounds (columns 7 and 8, diagramed compounds (I)-
Furthermore, while it is known in the art to combine certain anti-cancer platinum drugs, such as oxaliplatin and cisplatin, which are closely structurally related to the phosphaplatins of the instant invention, with a checkpoint inhibitor in the treatment of cancer as evidenced by, for instance, Plos One (5/30/2017), 12(5), pp. e0178221/1-e0178221/13; it is also known in the art that these closely structurally related anti-cancer platinum drugs (e.g. cisplatin or carboplatin) have a distinct and different mechanism of inducing apoptosis is cells that do the phosphaplatin compounds as evidenced by, for example, Journal of Medicinal Chemistry (2015), 58(21), pp. 8387-8401.  This is further evidence that one of ordinary skill would not have found obvious the instant combination of the instant phosphaplatins and an immune checkpoint inhibitor in the treatment of cancer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        1/27/2022